         Case 1:21-cr-00435-BAH Document 13 Filed 07/06/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                   :
                                            :
 v.                                         :
                                            : Criminal No. 1:21-cr-00435-BAH
 SAMUEL CHRISTOPHER FOX                     :
                                            :
             Defendant.                     :


  UNOPPOSED MOTION FOR AN ORDER TO DISCLOSE ITEMS PROTECTED BY
   FEDERAL RULE OF CRIMINAL PROCEDURE 6(e) AND SEALED MATERIALS

       The United States of America respectfully moves for entry by this Court of an order

permitting the disclosure in discovery of materials protected by Federal Rule of Criminal

Procedure 6(e). The United States also requests permission to provide in discovery sealed

materials, pursuant to the previously entered protective order governing discovery. Finally, the

United States requests that any order granting this motion be made applicable to co-defendants

who may later be joined.

       The United States conferred with counsel for the defendant regarding this motion and

defense counsel does not object.




                                               1
         Case 1:21-cr-00435-BAH Document 13 Filed 07/06/21 Page 2 of 2




       WHEREFORE, the United States respectfully requests an order authorizing the disclosure

in discovery of the materials described above.



                                             Respectfully submitted,

                                             CHANNING PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793


                                  By:        /s/ Anthony L. Franks
                                             ANTHONY L. FRANKS
                                             Missouri Bar No. 50217MO
                                             Assistant United States Attorney
                                             Detailee – Federal Major Crimes
                                             United States Attorney’s Office
                                             for the District of Columbia
                                             Telephone No . (314) 539-3995
                                             anthony.franks@usdoj.gov




                                                 2
